Citation Nr: 1647685	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-08 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran had active service from August 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.   

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.

In September 2016, the Veteran's representative has filed a motion to advance the case on the docket.  There is evidence showing that the Veteran is homeless.  Therefore, the Board has granted the motion pursuant to 38 C.F.R. § 20.900(c) (2015).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.

In an April 2010 statement, the Veteran indicated that he received treatment at various VA Medical Centers, including Chicago, Illinois; San Diego, California; Phoenix, Arizona; Seattle, Washington; and Jackson, Mississippi.  It appears that VA treatment records have been obtained from all of those facilities, except the VA Medical Center in Jackson, Mississippi.  Thus, on remand, the AOJ should ensure that all available VA treatment records have been associated with the record.

Moreover, the Veteran has not been afforded a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  In his April 2010 claim, the Veteran reported that his current mental disorder began in January 1980.  During the September 2016 hearing, the Veteran reported that he was sent to a chaplain during boot camp due to feeling isolated and rebellious.  In addition, in a July 2009 VA treatment note, the Veteran indicated that he spent nearly half of his time during service in the brig.  On remand, the Veteran should be afforded an examination to determine the nature and etiology of any psychiatric disorder that may be present.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including any records from the VA Medical Centers in Chicago, Illinois; San Diego, California; Phoenix, Arizona; Seattle, Washington; and Jackson, Mississippi.

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate entity, to request the Veteran's complete service treatment records and service personnel records, to include, but not limited to, any documentation of any court-martial proceedings or any periods of confinement in the brig during service.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should identify all current psychiatric disorders that are present.  

For each diagnosis identified other than PTSD, the examiner should state whether the clearly and unmistakably preexisted service.  If so, he or she should state whether there was an increase in the severity of the preexisting psychiatric disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each diagnosis identified that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

In providing this opinion, the examiner should consider the Veteran's August 1977 enlistment examination report, in which the examining physician noted Veteran was out of school due to starting riots in the cafeteria; the December 2016 hearing testimony in which he discussed an incident prior to service; and a December 1977 service treatment record indicating that the Veteran reported to sick call on USS Nimitz complaining that he was dying.  Invalid MMPI results were noted, and he was found to be malingering.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principle would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




